DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered.
Priority
This application is a 371 of PCT/CA2017/051230 filed October 17, 2017, which claims benefit of 62/412,325 October 25, 2016.
Status
This Office Action is in response to Applicants' Communication filed on August 24, 2021 in which Claims 11 and 12 are canceled. Claims 1-10, 13 and 14 are pending in the instant application, which will be examined on the merits.

Rejections Withdrawn
Applicant's arguments, see page 1,2nd paragraph of the Remarks, filed August 24, 2021, with respect to Claims 11 and 12 have been fully considered and are persuasive. The rejection of Claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Shuting et al (CN 105885097 A) has been withdrawn in view of the cancellation of Claims 11 and 12.

The following is a new ground or modified rejection necessitated by the Information Disclosure Statement, filed on August 24, 2021, wherein the limitations in pending independent Claim 1 is maintained; Claims 2-10, 13 and 14 depend from Claim 1.  The indicated allowance of Claims 1-10, 13 and 14 in the last Office Action has been withdrawn for the reasons disclosed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al (WO 2011/072365 A1, provided with the IDS filed 9/01/2021) in view of Singh et al (US Publication No. 2018/0094185 A1, having a PCT filing date of 4/22/2015, provided with the attached PTO-892) and .
	Applicants claimed a process for producing spherical crystalline cellulose nanoparticles (SCCNPs) comprising contacting a cellulosic material with an effective amount of a reagent comprising potassium peroxomonosulfate (KHS05).
	The Leung et al WO publication discloses a process that involve providing a cellulosic material; contacting the cellulosic material with an inorganic persulfate at an elevated temperature to produce cellulose nanocrystals; and recovering the cellulose th paragraph), which covers the potassium peroxomonosulfate in an aqueous medium and in a concentration ranging from about 0.20 M to about 1.25 M recited in instant Claims 2-6 and 13.  The Leung et al publication discloses the process being conducted at a temperature range from about 45ºC to about 80ºC, which fall within the temperature range from about 40ºC to about 80ºC recited in instant Claim 8.  Example 1 of the Leung et al publication discloses the starting biomass material (0.1 g) added to 10 mL of 1 M persulfate solution (see page 6, lines 23 and 24), which embraces the 1:1 to about 1:10 wt/wt ratio of the cellulose material to the reagent recited in instant Claims 7 and 14.
	The instantly claimed process for producing spherical crystalline cellulose nanoparticles differs from the process disclosed in the Leung publication by contacting a cellulosic material with an effective amount of a reagent comprising potassium peroxomonosulfate (KHSO5).
	However, the Singh et al US publication discloses an embodiment of the invention thereof of a method wherein cellulose or cellulose derivative is treated with an initiator that includes a group of compounds that include potassium monopersulfate and potassium persulfate (see lines 7-9 of paragraph no. [0153]), which suggests the substitution of potassium peroxomonsulfate with potassium persulfate since it is noted that potassium peroxomonosulfate is also known as potassium monopersulfate.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Leung et al WO publication with the teaching of the Singh et al US publication to reject the instant claims since both references disclose cellulose material being reacted with potassium persulfate.


Summary
No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623